 

Exhibit 10.3

 



SETTLEMENT AGREEMENT AND RELEASE

 

THIS SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”) is made and entered
into as of the 30th day of January, 2019 by and between The Garr Group, Inc.
(“Garr Group”) and Alliance MMA, Inc. (“AMMA”). Garr Group and AMMA are
hereinafter referred to collectively from time to time as the “Parties”.

 

WHEREAS, on November 30, 2016, Garr Group and AMMA entered into a Sublease
Agreement, whereby Garr Group agreed to sublease certain real property located
at 1 Keystone

Avenue, Cherry Hill, New Jersey 08003 (the “Property”) to AMMA, upon certain
terms and conditions;

 

WHEREAS, under the Sublease Agreement, AMMA is required to pay Garr Group rent
in the amount of $11,165.00 per month from February 1, 2018 to June 30, 2019;

 

WHEREAS, AMMA failed to pay Garr Group rent owing and due under the Sublease
from March 2018 to the present;

 

WHEREAS, Garr Group initiated an action against AMMA in the New Jersey Superior
Court, Law Division, Camden County, under the caption The Garr Group, Inc. v.
Alliance MMA, Inc., Docket No.: 3310-18 (the “Action”);

 

WHEREAS, the Parties desire to resolve the Action amicably and desire to
memorialize the terms and conditions of such resolution in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, and intending to be
legally bound, the Parties agree as follows:

 

1. PAYMENT AND ISSUANCE OF STOCK OPTIONS. AMMA shall pay to Garr Group either:
(1) the sum of Seventy-Five Thousand Dollars ($75,000.00) on or before February
4, 2019 or (2) the sum of Ninety Thousand Dollars ($90,000.00) on or before
February 25, 2019. In addition, upon execution of this Agreement, AMMA shall
issue stock options to Garr Group with a “Black-Scholes” value of Fifty Thousand
Dollars ($50,000).

 

2.       RELEASE. The Parties hereby forever RELEASE AND DISCHARGE each other’s
respective past and present principals, agents, partners, members, managers,
employees, insurers, owners, stockholders, predecessors, successors, assigns,
devises, directors, officers, subsidiaries, parent companies, attorneys, heirs
and administrators from any and all asserted or potential claims, causes of
action (at law or equity), liabilities, damages or losses of any kind,
anticipated or unanticipated, known or unknown, which the Parties may have
against each other up to and including the date of this Agreement. IT IS
UNDERSTOOD, ACKNOWLEDGED AND AGREED BY AMMA THAT GARR GROUP’S RELEASE OF ANY
SUCH CLAIMS AGAINST AMMA IS CONTINGENT UPON AMMA’S PAYMENT IN FULL OF THE SUM
SET FORTH IN SECTION 1 ABOVE BY THE APPLICABLE DATE.

 



Page 1 of 3





 

 

3.       DEFAULT. Failure on the part of AMMA to tender the payment listed in
Section 1 to Garr Group by the applicable date shall be deemed a default under
this Agreement. In the event of a default by AMMA, the sum of One Hundred Sixty
Seven Thousand Nine Hundred Fifteen Dollars and Ninety One Cents ($167,915.91)
shall become immediately due and payable, plus any attorneys’ fees and costs
incurred by Garr Group in enforcing the terms hereof. Furthermore, in the event
of a default, Garr Group shall have the right, without notice to AMMA and
without further application to the court, to enter judgment in the amount of One
Hundred Sixty Seven Thousand Nine Hundred Fifteen Dollars and Ninety One Cents
($167,915.91), together with any attorneys’ fees and costs incurred by Garr
Group in enforcing the terms hereof upon presentation of a certification to the
clerk of the facts of the default.

 

4.       COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the Parties and supersedes all oral and written agreements, if any,
between the parties. No amendment or modification changing the scope or terms of
this Agreement shall have any force or effect unless it is in writing and signed
by all Parties.

 

5.       CONFIDENTIALITY. The Parties agree that the terms and existence of this
Agreement are and shall remain confidential and shall not be discussed or
disclosed to any person other than the Parties to this Agreement, their
attorneys, and their accountants, except that disclosure concerning the
Agreement may be made (1) pursuant to an order of a court of competent
jurisdiction, to comply with any statute, regulation, or ordinance, (2) to
comply with any lawful subpoena, or (3) in any proceeding to enforce the terms
of this Agreement.

 

6.       SIGNATURES. The Parties intend and agree that a carbon copy, photocopy,
pdf, facsimile or other electronic reproduction of this Agreement with their
signature thereon shall be treated as an original, and shall be deemed to be as
binding, valid, genuine, and authentic as an original signature document for all
purposes, including all matters of evidence and the “best evidence” rules. This
Agreement may be signed in counterparts.

 

 

[Signature Page Follows]

 

Page 2 of 3





 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
hereby executed this Settlement Agreement and Release on the date shown below.

 

 



  THE GARR GROUP, INC.           By: /s/ Emily Gottschalk            Print Name:
Emily Gottschalk     _________________________ Title: President Witness        
    ALLIANCE MMA, INC.           By: /s/ John Price                    Print
Name: John Price     _________________________ Title: President Witness  



 



Page 3 of 3





 

